DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 8-10, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,171,603. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4, 6, 8-10, and 12 of the instant application are merely broad presentations of claims 1-7 of parent U.S. Patent No. 11,171,603.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugio (US 2007/0268082; reference of record).
Regarding claim 1, Sugio teaches an integrated circuit (Figure 1), comprising:
an inverter (15; Para. [0061]) having an input (N13) and an output (N15); 
a first capacitor (32) coupled to a ground;
a transistor (13) having a first transistor terminal (N12), a second transistor terminal (N13), and a control input (N21), the first transistor terminal coupled to the first capacitor (32) and the second transistor terminal coupled to the input of the inverter (15); 
a second capacitor (33) coupled between the output of the inverter (15) and the ground; and 
a resistor (34) coupled between the output of the inverter and the first transistor terminal.
As for claim 4, Sugio teaches wherein: the first transistor terminal (13) is coupled to an input/output I/O pin (1) configured to be coupled to a clock generator external to the integrated circuit, the clock generator configured to provide an external clock signal having a peak voltage (External clock signal; para. [0030]),
the control input to the transistor is configured to receive a bias voltage (N21); and 
the peak voltage is larger than the bias voltage (Para. [0033], [0037], [0042]);
As for claim 5, Sugio teaches first and second input/output (I/O) pins (1, 2) configured to be coupled to a crystal (31), the first I/O pin coupled to the first transistor terminal (N13) and the second I/O pin coupled to the output of the inverter (15).
As for claim 8, Sugio teaches a circuit (figure 1), comprising:
an inverter (15; Para. [0061]) having an input (N13) and an output (N15); 
a buffer (24-25) having an input coupled to the output of the inverter; 
a first capacitor (32) coupled to a ground;
a transistor (13) having a first transistor terminal (N12), a second transistor terminal (N13), and a control input (N21), the first transistor terminal coupled to the first capacitor (32) and the second transistor terminal coupled to the input of the inverter (15);  
a second capacitor (33) coupled between the output of the inverter (15) and the ground;
a resistor (34) coupled between the output of the inverter and the first transistor terminal; 
a first input/output (I/O) pin (1) coupled to the first transistor terminal, the first I/O pin configured to be coupled to a clock generator (External clock signal; para. [0030]); 
a second I/O pin (2) coupled to the output of the inverter; and
a third I/O pin (at node of 28 and 32) coupled to the first transistor terminal, the second and third I/O pins configured to be coupled to a crystal (31).
As for claim 10, Sugio teaches the clock generator coupled to the first I/O pin (1), the clock generator configured to generate a clock signal having a peak voltage, and wherein the control input to the transistor is configured to receive a bias voltage (N21), and the peak voltage is larger than the bias voltage (Para. [0033], [0037], [0042]).
As for claim 11, Sugio teaches the crystal (31) coupled to the second (2) and third I/O pins (at node of 28 and 32), wherein the third I/O pin (at node of 28 and 32) is coupled to the first transistor terminal (N12).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sugio.
Regarding claims 2 and 3, Sugio teaches the integrated circuit of claim 1, as detailed above, but fails to teach wherein the transistor is an n-type drain-extended metal-oxide-semiconductor field effect transistor.
However, an n-type drain-extended metal-oxide-semiconductor field effect transistor is a well-known transistor structure to those of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the transistor 13 of Sugio with an n-type drain-extended metal-oxide-semiconductor field effect transistor because such a modification would have been merely a replacement with a well-known, art-recognized functionally equivalent transistor device.
As for claim 9, Sugio teaches the circuit of claim 8, as detailed above, but fails to teach wherein the transistor is a drain-extended metal-oxide-semiconductor field effect transistor.
However, an n-type drain-extended metal-oxide-semiconductor field effect transistor is a well-known transistor structure to those of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the transistor 13 of Sugio with an n-type drain-extended metal-oxide-semiconductor field effect transistor because such a modification would have been merely a replacement with a well-known, art-recognized functionally equivalent transistor device.

Claims 6, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sugio in view of Stevenson (US 7,639,094; reference of record).
As for claims 6 and 7, Sugio teaches first and second input/output (I/O) pins (1, 2) configured to be coupled to a crystal (31), the second I/O pin coupled to the output of the inverter (15).
Sugio fails to teach a filter coupled between the first I/O pin and the first transistor terminal; wherein the filter is a low-pass filter.
Stevenson teaches a low-pass filter (330) coupled between a crystal (316) and an inverter (320) in a crystal oscillator (figure 3) to prevent high frequency energy from reaching the inverter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a low-pass filter to the oscillator of Sugio because such a modification would have added the benefit of preventing unwanted high frequency energy from reaching the inverter.
As for claims 12 and 13, Sugio teaches the crystal (31) coupled to the second (2) and third I/O pins (between 28 and 32).
Sugio fails to teach a filter coupled between the third I/O pin and the first transistor terminal; wherein the filter is a low-pass filter.
Stevenson teaches a low-pass filter (330) coupled between a crystal (316) and an inverter (320) in a crystal oscillator (figure 3) to prevent high frequency energy from reaching the inverter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a low-pass filter to the oscillator of Sugio because such a modification would have added the benefit of preventing unwanted high frequency energy from reaching the inverter.

Claims 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sugio in view of Ker et al. (US 2009/0009229; reference of record).
Regarding claim 14, Sugio teaches an integrated circuit (Figure 1), comprising:
an inverter (15; Para. [0061]) having an input (N13) and an output (N15);
a first capacitor (32) coupled to a ground;
a third transistor (13) having a first transistor terminal (N12), a second transistor terminal (N13), and a control input (N21), the first transistor terminal coupled to the first capacitor (32) and the second transistor terminal coupled to the input of the inverter (15), 
a second capacitor (33) coupled between the output of the inverter (15) and the ground;
a resistor (34) coupled between the output of the inverter and the first transistor terminal; and
a first input/output (I/O) pin (1) coupled to the first transistor terminal, the first I/O pin configured to be coupled to a clock generator (External clock signal; para. [0030]) providing a clock signal having a peak voltage that exceeds a voltage rating of the first and second transistors (Para. [0033], [0037], [0042]).
Sugio fails to teach the inverter comprising first and second transistors; the third transistor being a drain-extended metal-oxide-semiconductor field effect transistor.
However, it is well-known to those of ordinary skill in the art to form an inverter with first and second transistors. For example, see inverter 103 in figure 1B of Ker.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the general inverter of Sugio with an inverter comprising first and second transistors because such a modification would have been merely a replacement with a well-known, art-recognized functionally equivalent inverter device.
An n-type drain-extended metal-oxide-semiconductor field effect transistor is a well-known transistor structure to those of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the transistor 13 of Sugio with an n-type drain-extended metal-oxide-semiconductor field effect transistor because such a modification would have been merely a replacement with a well-known, art-recognized functionally equivalent transistor device.
Regarding claim 15, the modified IC of Sugio teaches wherein the third transistor (13 as modified above) is an n-type drain-extended metal-oxide-semiconductor field effect transistor.
Regarding claim 16, the modified IC of Sugio teaches wherein: the control input is a gate (at N21) of the n-type drain-extended metal-oxide-semiconductor field effect transistor (13);
the gate is configured to be coupled to a bias voltage (at node N21);
the peak voltage of the clock signal being greater than the bias voltage (Para. [0033], [0037], [0042]).
Regarding claim 18, Sugio teaches a buffer (24-25) coupled to the output of the inverter.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sugio in view of Ker and Spijker (US 2018/0159542; reference of record).
As for claim 17, Sugio teaches the integrated circuit of claim 15, as detailed above, but fails to teach wherein the integrated circuit is an Ethernet physical interface transceiver integrated circuit.
However, it is well-known to those of ordinary skill in the art to apply an oscillator circuit to an Ethernet physical interface transceiver integrated circuit. For example, see figures 1 and 3 of Spijker.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the oscillator of Sugio in an Ethernet physical interface transceiver integrated circuit because such a modification would have been merely exercising a well-known application of an oscillator circuit.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        April 28, 2022